DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The claim for domestic priority to U.S. Provisional Application No. 62/760,453 is acknowledged.  The priority application has been reviewed.
Information Disclosure Statement
The information disclosure statement filed March 13, 2020 has been placed in the application file and the information referred to therein has been considered as to the merits.
With respect to foreign language references with no translation of the document: “If no translation is submitted, the examiner will consider the information in view of the concise explanation and insofar as it is understood on its face, e.g., drawings, chemical formulas, English language abstracts, in the same manner that non-English language information in Office search files is considered by examiner in conducting searches.” See MPEP §609.04(a)(II) (D) and 37 CFR 1.98(a)(3)(ii). 
Drawings
The drawings received November 11, 2019 are acceptable for examination purposes.
Specification
The specification received November 11, 2019 has been reviewed for examination purposes.
the term “value 112” in paragraph [0023] should be “valve 112”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the plurality of member” at line 7 of claim 1 is unclear.  It is unclear as to what member(s) the term is referring to.  It may be that the term should be “the plurality of cross members”, however clarification is respectfully requested.  Claims 2-20 are dependent upon claim 1 and do not remedy this issue.  Therefore claims 2-20 are rejected for the same reasons.
Claim 7 recites the limitation "the substantially all of the through holes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 7 is dependent upon claim 1 which does not provide antecedent basis for the limitation of claim 7. It may be that claim 7 should be dependent upon claim 6 which appears to provide antecedent basis for the limitation of note in claim 7.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is to a battery frame.  The limitations of claim 17 are to a battery module attached to the frame and fluid passages of the battery module.  The particulars of the battery module therein do not further limit the battery frame itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8-13 and 16-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herron et al. (U.S. Patent Application No. 2012/0231306).
As to claim 1, Herron discloses a battery frame 200 for a vehicle 100, comprising:
a base plate;
a plurality of retaining members fixedly connected from the base plate, wherein the plurality of retaining members extend from the base plate in a vertical direction;
a plurality of cross members 301 coupled to at least one of the base plate or one or more of the plurality of retaining members, wherein the base plate, the plurality of retaining members, and the plurality of member define a plurality of at least partial cavities 307 for a plurality of battery modules 400 (battery modules shown in Figs. 4-7);
a plurality of valves 305 located on one or more of the plurality of retaining members, wherein the plurality of valves allow liquid to exit the battery frame (Figs. 3, 8-17, applied to claim 1).

    PNG
    media_image1.png
    762
    905
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    696
    747
    media_image2.png
    Greyscale

 As to claim 2, the base plate is coupled to each of the retaining members at about a 90o angle, near perpendicular to the base plate, (Fig.3, applied to claim 2).
As to claim 5, the base plate region adjacent to the retaining member walls and and retaining member flange having plural valves 305 in the retaining walls, does not have any holes (Figs. 8 and 17 applied to claim 5).
As to claim 8, the plurality of retaining members comprise two side members and a rear member (Fig. 3 applied to claim 8).
 As to claim 9, the plurality of retaining members further includes a front member (Fig. 3 below applied to claim 9).
As to claim 10, the valves 305 are provided on the side retaining members (Fig. 3 below applied to claim 10).

    PNG
    media_image3.png
    568
    615
    media_image3.png
    Greyscale

As to claim 11, the terms side and rear are relative.  While shown above, in one interpretation for side retaining members, the battery frame can be viewed from a different perspective. For example, the side retaining members and rear retaining member can define the same structure but in a different manner.  See marked-up Fig. 3 below.

    PNG
    media_image4.png
    772
    836
    media_image4.png
    Greyscale



    PNG
    media_image2.png
    696
    747
    media_image2.png
    Greyscale

As to claim 12, the valves 305 are located on a rear lower portion of the flange portion of the side retaining members (Figs. 3 and 8, applied to claim 12).
As to claim 13, the terms side, front and rear are relative.  While shown above, in one interpretation for side retaining members, the battery frame can be viewed from a different perspective, for example viewed facing the members having the valves 305, thus those retaining members now being interpreted as front and rear members rather than side members.  The valves 305 located on a lower flange portion of these retaining members (Fig. 3 below, applied to claim 13).

    PNG
    media_image5.png
    872
    896
    media_image5.png
    Greyscale

As to claim 16, the cross-members 301 can be designed to receive and flow coolant and includes coolant flow at a lower portion of the cross-member 301, nearest to the base plate (para. [0041], applied to claim 16).
	As to claim 17, as discussed above, the invention of claim 17 is still directed to the battery frame.  The limitations therein to the battery and fluid passages within the battery do not further limit the battery frame of claim 17.  Therefore, the frame of claim 17 is anticipated for the same reasons to claim 1 discussed above.  It is further noted that Herron teaches of battery modules 400 (battery modules shown in Figs. 4-7) which include fluid passages throughout the battery modules to communicate with the valves (paras. [0042]-[0043]).
	As to claims 18 and 19, the cross members 301 are attached to the retaining members (Fig. 8) and thus is only attached to the retaining members and not the base plate (Figs. 7 and 8, applied to claims 18 and 19).
 	As to claim 20, the valves depicted in the figures are one-way valves (Figs. 9-15 and 17, applied to claim 20).
As to claim 21, Herron discloses a battery frame 200 for a vehicle 100, comprising:
a base plate;
a retaining structure with retaining members fixedly connected from the base plate, wherein the plurality of retaining members extend from the base plate in a vertical direction;
a battery attachment structure 301 coupled to at least one of the base plate or one or more of the plurality of retaining members, wherein the base plate, the plurality of retaining members, and the battery attachement structure 301 define a plurality of at least partial cavities for a plurality of battery modules;
a plurality of valves 305 located on the retaining structure wherein the plurality of valves allow liquid to exit the battery frame (Figs. 3, 8-17, applied to claim 21).
	

    PNG
    media_image1.png
    762
    905
    media_image1.png
    Greyscale

As to claims 22-25, the valves 305 are located at the bottom of the battery cavities and are placed in sufficient orientation to facilitate exit of liquid from the cavities upon changes in the motion of the vehicle, absent clear evidence to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Herron et al. (U.S. Patent Application No. 2012/0231306) as applied to claim 2 above, and further in view of Kim et al. (U.S. Patent Application No. 2013/0130073).
	Herron does not teach of the base plate being angled at least 3 degrees in a direction from a front to a rear of the battery frame (claim 3) or of the angle comprising a high region at a front of the battery frame and a low region at a rear of the battery frame..
	Kim teaches of a battery frame wherein the base plate has an upper surface angled from one end to the other end of the frame to a significant degree so as to direct condensed water from the battery housing assembly along a prescribed direction and out of the assembly (Fig. 7, applied to claim 3).  The upper surface of the base plate is at a downward angle from one end of the battery assembly to the other, therefore defining a high region at one end and a low region at the other end (Fig. 7, applied to claim 4).
	In general, Kim provides a teaching of sloping the base of a battery housing so that fluid can be directed in a predetermined direction.  One of ordinary skill in the art would have found such a modification obvious to the primary teachings of Herron to control the direction of fluid flow from the battery housing as desired.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the battery frame of Herron such that the base of the frame is angled downward from the sides of the battery frame as taught by Kamata or Kim since it would have provided a sloped surface along which fluid drainage can be enhanced.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Herron et al. (U.S. Patent Application No. 2012/0231306) as applied to claim 2 above, and further in view of Kim et al. (U.S. Patent Application No. 2013/0130073).
Herron is directed to battery assemblies for vehicular applications.  As discussed above, in design, the lower flat base plate porting of the frame of Herron does not appear to have any through holes formed therein.  Thus, Herron does not teach of the base plate having holes which are filled or covered by corresponding bolts (claims 6 and 7).
However it would have been obvious to one of ordinary skill in the art to configure the base plate to have through holes and corresponding bolts as a means for mounting the battery frame along a corresponding mounting surface of the vehicle.
Mounting of the battery assembly to a vehicle frame or chassis would include various well-known techniques including bolting a tray or bottom portion of the battery assembly directly to cross members of the vehicle frame or chassis (see Shimizu, Figs. 2-4, paras. [0065]-[0066]).  Providing a base plate with holes to insert a corresponding bolt therethrough so to attach a battery tray or bottom plate to a corresponding underlying support structure would have been readily within the skill of the ordinary worker in the art to provide a design for fastening the housing across the underlying support.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the base plate of Herron to including mounting holes and corresponding bolts to provide a design for mounting the battery housing to a corresponding underlying mount structure.
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herron et al. (U.S. Patent Application No. 2012/0231306) as applied to claim 2 above, and further in view of Cha (U.S. Patent Application No. 2013/0224540).
Herron teaches of a flat base plate in relation to the valves 305.
	Herron does not teach of the base plate comprising one or more channels (claim 14), wherein the channels direct liquid to the valves (claim 15).
	Cha teaches that a base plate for a battery assembly can include channels 110, 110’ for directing fluid in a predetermined and focused pathway to a desired end of the battery assembly.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the base plate of Herron to include channels as taught by Cha since it would have provided a design for directing fluid in a predetermined and focused pathway to a desired end of the battery assembly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2011-173447A discloses a battery housing including a design for draining fluid from the housing. U.S. Patent Application No. 2012/0251848 discloses a battery housing wherein the base is sloped to direct moisture out of the battery pack to corresponding discharge ports. U.S. Patent Application No. 2013/0248263 discloses a battery housing including a base with a sloped surface for directing fluid to a discharge port and draining fluid from the housing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283. The examiner can normally be reached Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725